DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The claim set filed on 08 MARCH 2022 is considered.  Current pending claims are Claims 1, 2, 4, 7, 8 and 23-33. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02 MARCH 2022 was filed after the mailing date of the No-Final Office Action on 17 DECEMBER 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
Applicant’s arguments, see REMARKS, filed 08 MARCH 2022, with respect to the claim objection and the 103 art rejections have been fully considered and are persuasive.  The claim objection and the 103 art rejections has been withdrawn. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
In the REMARKS filed on 08 MARCH 2022, Applicant asserts the applied references to BAHAR, WALLACE-DAVIS and BATTRELL do not teach or suggest the claimed invention as it does not disclose the pretreatment reagent that digests lipoprotein particles and comprise protease, lipase and bile acid and/or salt thereof.  The Examiner has updated the search and has 
Upon review of the results and reconsideration of the applied references and the newly searched reference the  microfluidics device for use in a clinical chemistry instrument, the microfluidics device comprising: at least one compartment capable of receiving a sample suspected of containing a target hydrophobic analyte, wherein the at least one compartment comprises: a pretreatment reagent that digests lipoprotein particles, wherein the pretreatment reagent comprises protease, lipase, and a cofactor for lipase is not found or suggested in the prior art.  
Claims 1, 2, 4, 7, 8 and 23-33 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243. The examiner can normally be reached M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797